IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

EDWARD McLAIN,
Plaintiff, : Case No. 3:18cv00257
vs. : District Judge Walter H. Rice
Magistrate Judge Sharon L. Ovington
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

DECISION AND ENTRY

This case is before the Court upon the parties’ Joint Motion For An Award Of
Attorney’s Fees Under The Equal Access To Justice Act (EAJA). (Doc. #13). The parties
have stipulated to an award of attorney fees to Plaintiff under the EAJA, 28 U.S.C. § 2412,
in the amount of $4,600.00. The parties have further agreed this award will settle any and
all claims for fees, costs, and expenses that Plaintiff may have under the EAJA in the
present case.

Under the parties’ agreement, any fees paid belong to Plaintiff, and not his attorney,
and can be offset to satisfy pre-existing debt that he owes the United States under Astrue v.
Ratliff, 560 U.S. 586 (2010). If counsel for the parties can verify that Plaintiff owes no pre-
existing debt subject to offset, Defendant shall direct that this EAJA award be made payable

to Plaintiff's attorney pursuant to an assignment duly signed by Plaintiff and counsel.
Accordingly, the Court hereby ORDERS that:

1, The Parties’ Joint Motion For An Award Of Attorney’s Fees Under The Equal
Access To Justice Act, 28 U.S.C. § 2412 (Doc. #13) is GRANTED, and the
Commissioner shall pay Plaintiff's attorney fees, costs, and expenses in the
total amount of $4,600,00;

2. Counsel for the parties shall verify, within thirty days of this Decision and
Order, whether or not Plaintiff owes a pre-existing debt to the United States

that is subject to offset. If no such pre-existing debt exists, the Commissioner
shall direct that this EAJA award is made payable to Plaintiff's attorney; and

3. The case remains terminated on the docket of this Court.
CP we,

Walter H. Rice
United States District Judge

 
